DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election without traverse of claims 1-14 and 15-22 in the reply filed on 7/15/2022 is acknowledged. 


Allowable Subject Matter

Regarding claim 4, the prior art made record neither renders obvious nor anticipates the combination of claimed elements, as recited in claim 4. Therefore, claim 4 is objected to as being directly or indirectly dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 5 is objected for its dependency on claim 4.
Regarding claim 16, the prior art made record neither renders obvious nor anticipates the combination of claimed elements, as recited in claim 16. Therefore, claim 16 is objected to as being directly or indirectly dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 17 is objected for its dependency on claim 15.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-2, 6-7, 8, 15 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Levy, Richard (US Patent No. 8315995), hereafter referred as to “Levy”, in view of Davis, James et al (US Patent No. 9912752), hereafter, referred to as “Davis”.

Claim 1, Levy teaches A computer-implemented method of migrating data from a warm-tier data store to a cold-tier data store, the computer-implemented method comprising(Levy, Fig. 2 and abstract discloses a data transmission system to move data from one tier to another): 
determining that one or more originally warm snapshots have transitioned to one or more cold snapshots; identifying that a plurality of data blocks stored in the warm-tier data store are ready to be transferred to the cold-tier data store due to the one or more originally warm snapshots having transitioned to the one or more cold snapshots, the plurality of data blocks being referenced by the one or more originally warm snapshots(Levy, Col 8:49-52 discloses identifying when a data block is ready to be transitioned from one tier (warm/higher) to another (cold/lower) “As blocks of a file are accessed (read or written to) their access counts are incremented. The blocks that meet a minimal access count threshold are candidates for promotion. The blocks having the lowest access counts in any tier that is about to receive a promotion, are candidates for demotion.”); 
But he does not explicitly teach grouping a subset of data blocks of the plurality of data blocks based on retention periods or expected restoration of the data blocks in the subset; and transmitting the subset of data blocks as a unit to the cold-tier data store for storage.
However in the same field of endeavor of data retention Davis teaches grouping a subset of data blocks of the plurality of data blocks based on retention periods or expected restoration of the data blocks in the subset(Davis, col 3: 19-25 discloses grouping of data based on their retention time and storing them to different tiered storage devices “grouping data objects with similar retention times together to more optimally perform management operations. Consider the scenario illustrated in FIG. 1, placement operations may place data objects with retention times less than T1 on persistent storage device(s) 110, data objects with retention times greater than or equal to T1 and less than T2 on persistent storage device(s) 112”); and transmitting the subset of data blocks as a unit to the cold-tier data store for storage(Davis, element 640-650 of Fig. 6 disclose transmission of grouped data based on their retention time to different tiered storage devices).
Therefore, would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the tiered data storage of Levy into grouping data based on its retention periods of Davis to produce an expected result of grouping data which are to be moved to same storage tiers. The modification would be obvious because one of ordinary skill in the art would be motivated to group data which are to be moved to same storage tier for easier data transmission.

Claim 2, Levy and Davis teach all the limitations of claim 1 and Davis  further teaches wherein the unit is a data object for storage in the cold-tier data store(Davis, col 3: 21-25 discloses placing into different tiered storage (cold-tier)  “placement operations may place data objects with retention times less than T1 on persistent storage device(s) 110, data objects with retention times greater than or equal to T1 and less than T2 on persistent storage device(s) 112”).

Claim 6, Levy and Davis teach all the limitations of claim 1 and Davis further teaches wherein the subset of data blocks of the plurality of data blocks are grouped based on restoration, and wherein identifying that the plurality of data blocks stored in the warm-tier data store are ready to be transferred to the cold-tier data store comprises(Davis, “ACCESS CNT” element of Fig. 3 for data blocks determines the criteria for data blocks to move from one tier to another tier in tiered storages): 
determining, for a particular data block, a total reference count of the particular data block; comparing the total reference count of the particular data block to a threshold total reference count(Levy, Col 8:49-52 discloses identifying when a data block is ready to be transitioned from one tier (warm/higher) to another (cold/lower) “As blocks of a file are accessed (read or written to) their access counts are incremented. The blocks that meet a minimal access count threshold are candidates for promotion. The blocks having the lowest access counts in any tier that is about to receive a promotion, are candidates for demotion.”); and in response to the total reference count of the particular data block being less than or equal to the threshold total reference count, determining that the particular data block is ready to be transferred to the cold-tier data store(Levy, Col 8:49-52 discloses identifying when a data block is ready to be transitioned from one tier (warm/higher) to another (cold/lower) “As blocks of a file are accessed (read or written to) their access counts are incremented. The blocks that meet a minimal access count threshold are candidates for promotion. The blocks having the lowest access counts in any tier that is about to receive a promotion, are candidates for demotion.”).

Claim 7, Levy and Davis teach all the limitations of claim 1 and Davis further teaches wherein the total reference count is a total user reference count or client device reference count (Davis, col 8: 49-50 and “ACCESS CNT” element of Fig. 3 for data blocks determines the criteria for data blocks to move from one tier to another tier in tiered storages “As blocks of a file are accessed (read or written to) their access counts are incremented.”).

Claim 8, Levy and Davis teach all the limitations of claim 1 and Davis further teaches wherein the subset of data blocks of the plurality of data blocks are grouped based on retention periods, and wherein at least one of the retention periods of at least one of the data blocks in the subset is determined by: identifying a list of snapshots referencing the at least one of the data blocks; examining a retention requirement for each of the snapshots in the list; and determining a maximum retention period of the at least one of the data blocks based on the retention requirement for each of the snapshots in the list(Davis, col 3: 19-25 discloses grouping of data based on their retention time and storing them to different tiered storage devices “grouping data objects with similar retention times together to more optimally perform management operations. Consider the scenario illustrated in FIG. 1, placement operations may place data objects with retention times less than T1 on persistent storage device(s) 110, data objects with retention times greater than or equal to T1 and less than T2 on persistent storage device(s) 112”).

Claim 15, Levy teaches A system comprising: one or more processors; and one or more computer readable media coupled to the one or more processors, the computer readable media storing computer code comprising instructions, the instructions, when executed by the one or more processors, cause the one or more processors to(Levy, Fig. 2 and abstract discloses a data transmission system to move data from one tier to another): determine that one or more originally warm snapshots have transitioned to one or more cold snapshots; identify that a plurality of data blocks stored in a warm-tier data store are ready to be transferred to a cold-tier data store due to the one or more originally warm snapshots having transitioned to the one or more cold snapshots, the plurality of data blocks being referenced by the one or more originally warm snapshots(Levy, Col 8:49-52 discloses identifying when a data block is ready to be transitioned from one tier (warm/higher) to another (cold/lower) “As blocks of a file are accessed (read or written to) their access counts are incremented. The blocks that meet a minimal access count threshold are candidates for promotion. The blocks having the lowest access counts in any tier that is about to receive a promotion, are candidates for demotion.”); 
But he does not explicitly teach group a subset of data blocks of the plurality of data blocks based on retention periods or expected restoration of the data blocks in the subset; and transmit the subset of data blocks as a unit to the cold-tier data store for storage.
However in the same field of endeavor of data retention Davis teaches group a subset of data blocks of the plurality of data blocks based on retention periods or expected restoration of the data blocks in the subset (Davis, col 3: 19-25 discloses grouping of data based on their retention time and storing them to different tiered storage devices “grouping data objects with similar retention times together to more optimally perform management operations. Consider the scenario illustrated in FIG. 1, placement operations may place data objects with retention times less than T1 on persistent storage device(s) 110, data objects with retention times greater than or equal to T1 and less than T2 on persistent storage device(s) 112”); and transmit the subset of data blocks as a unit to the cold-tier data store for storage (Davis, element 640-650 of Fig. 6 disclose transmission of grouped data based on their retention time to different tiered storage devices).
Therefore, would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the tiered data storage of Levy into grouping data based on its retention periods of Davis to produce an expected result of grouping data which are to be moved to same storage tiers. The modification would be obvious because one of ordinary skill in the art would be motivated to group data which are to be moved to same storage tier for easier data transmission.

Regarding claim 18, dependent on rejected claim 15 and further analysis are similar to claim rejection 6 and are applicable to claim 18.

Regarding claim 19, dependent on rejected claim 18 and further analysis are similar to claim rejection 7 and are applicable to claim 19.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Levy, Richard (US Patent No. 8315995), hereafter referred as to “Levy” in view of Davis, James et al (US Patent No. 9912752), hereafter, referred to as “Davis”, in view of Chakravarty, Tridib et al (European patent application EP 1830270 ), hereafter, referred to as “Chakravarty”.

Claim 3, Levy and Davis teach all the limitations of claim 1 and Levy  further teaches wherein determining that one or more originally warm snapshots have transitioned to one or more cold snapshots comprises(Levy, Col 8:49-52 discloses identifying when a data block is ready to be transitioned from one tier (warm/higher) to another (cold/lower) “As blocks of a file are accessed (read or written to) their access counts are incremented. The blocks that meet a minimal access count threshold are candidates for promotion. The blocks having the lowest access counts in any tier that is about to receive a promotion, are candidates for demotion.”): 
But they don’t explicitly teach determining, for a warm snapshot, an amount of time the warm snapshot has been stored; comparing the amount of time to a predefined amount of time; and based on the comparison, determining that the warm snapshot has transitioned to a cold snapshot if the amount of time is greater than or equal to the predefined amount of time.
However in the same field of endeavor of tiered data storage management Chakravarty teaches determining, for a warm snapshot, an amount of time the warm snapshot has been stored; comparing the amount of time to a predefined amount of time; and based on the comparison, determining that the warm snapshot has transitioned to a cold snapshot if the amount of time is greater than or equal to the predefined amount of time (Chakravarty, para 0022 discloses based on the specific time period that a data element has been saved on a storage tier, migration or transitioned time to move to a new tier can be determined  “The user-defined access policy can include any policy that suits the needs of the user, such as the user determining a specified time period that the data block or data set should be located in a particular storage device or tier before the data block or data set is migrated or deleted”).
Therefore, would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the data migration from one tier to another tier of storage of Levy and Davis into data migration based on storage time of data on a particular storage of Chakravarty to produce an expected result of finding when to move data from one tier to another tier of storage. The modification would be obvious because one of ordinary skill in the art would be motivated to find out a proper time for data migration.

Claim 9 -11 and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Levy, Richard (US Patent No. 8315995), hereafter referred as to “Levy” in view of Davis, James et al (US Patent No. 9912752), hereafter, referred to as “Davis”, in view of Harumasa, Yamamoto (Japanese patent JP 2000174089 ), hereafter, referred to as “Harumasa”.

Claim 9, Levy and Davis teach all the limitations of claim 1 and Davis further teaches wherein grouping the subset of data blocks of the plurality of data blocks based on retention periods comprises (Davis, col 3: 19-25 discloses grouping of data based on their retention time and storing them to different tiered storage devices “grouping data objects with similar retention times together to more optimally perform management operations. Consider the scenario illustrated in FIG. 1, placement operations may place data objects with retention times less than T1 on persistent storage device(s) 110, data objects with retention times greater than or equal to T1 and less than T2 on persistent storage device(s) 112”):
But they don’t explicitly teach sending each of the plurality of data blocks to a candidate queue; sorting the data blocks in the candidate queue by the retention periods of the data blocks; and selecting some of the data blocks sorted as the subset.
However in the same field of endeavor of data queueing Harumasa teaches sending each of the plurality of data blocks to a candidate queue; sorting the data blocks in the candidate queue by the retention periods of the data blocks; and selecting some of the data blocks sorted as the subset (Harumasa, claim 2 discloses queuing data based on a criteria such as priority and selecting them accordingly  “transport requests are temporarily retained in a queue for a certain period of time, transport requests retained and accumulated in the queue are sorted in descending order of priority, and transports having a higher priority are selected”: where Davis teaches data retention criteria).
Therefore, would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the data migration from one tier to another tier of storage of Levy and Davis into queueing data for migration of Harumasa to produce an expected result of having data to be migrated as ready for transmission. The modification would be obvious because one of ordinary skill in the art would be motivated to organize data which is to be migrated so that migration job can be performed easily.

Claim 10, Levy, Davis and Harumasa patent teach all the limitations of claim 9 and Davis further teaches wherein the selected data blocks in the subset have the retention periods within a threshold range among each other (Levy, Col 8:49-52 discloses a range of retention time “placement engine(s) 420 may recommend candidate storage locations that may place data at storage hosts with persistent storage devices assigned to hosting data that are assigned to store data with the determined retention time (e.g., a range of retention times as illustrated in FIG. 1)): 
	
Claim 11, Levy and Davis teach all the limitations of claim 1 and Davis further teaches wherein grouping the subset of data blocks of the plurality of data blocks based on expected restoration comprises (Davis, col 3: 19-25 discloses grouping of data based on their retention time and storing them to different tiered storage devices “grouping data objects with similar retention times together to more optimally perform management operations. Consider the scenario illustrated in FIG. 1, placement operations may place data objects with retention times less than T1 on persistent storage device(s) 110, data objects with retention times greater than or equal to T1 and less than T2 on persistent storage device(s) 112”):
But they don’t explicitly teach sending each of the plurality of data blocks to a candidate queue; sorting the data blocks in the candidate queue by the expected restoration of the data blocks; and selecting some of the data blocks sorted as the subset.
However in the same field of endeavor of data queueing Harumasa teaches sending each of the plurality of data blocks to a candidate queue; sorting the data blocks in the candidate queue by the expected restoration of the data blocks; and selecting some of the data blocks sorted as the subset (Harumasa, claim 2 discloses queuing data based on a criteria such as priority and selecting them accordingly  “transport requests are temporarily retained in a queue for a certain period of time, transport requests retained and accumulated in the queue are sorted in descending order of priority, and transports having a higher priority are selected”: where Davis teaches data retention criteria).
Therefore, would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the data migration from one tier to another tier of storage of Levy and Davis into queueing data for migration of Harumasa to produce an expected result of having data to be migrated as ready for transmission. The modification would be obvious because one of ordinary skill in the art would be motivated to organize data which is to be migrated so that migration job can be performed easily.

Regarding claim 20, dependent on rejected claim 15 and further analysis are similar to claim rejection 9 and are applicable to claim 20.

Regarding claim 21, dependent on rejected claim 15 and further analysis are similar to claim rejection 11 and are applicable to claim 21.

Claim 12  and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Levy, Richard (US Patent No. 8315995), hereafter referred as to “Levy” in view of Davis, James et al (US Patent No. 9912752), hereafter, referred to as “Davis”, in view of Harumasa (Japanese patent JP 2000174089 ), hereafter, referred to as “Chakravarty”, in further view of Dart, Scott et al (PGPUB Document No. 20140359051), hereafter, referred to as “Dart”.

Claim 12, Levy, Davis and Harumasa teach all the limitations of claim 11 but they don’t explicitly teach wherein selecting some of the data blocks comprises: selecting data blocks associated with a same user or a same client device.
However in the same field of endeavor of tiered data storage management Dart teaches wherein selecting some of the data blocks comprises: selecting data blocks associated with a same user or a same client device (Dart, para 0023 discloses selecting data for same user device  “indications of the device-specific data can be provided to a computing device in response to a user selection to restore the device-specific data for one particular computing device 102 to another (or the same) computing device 102.”).
Therefore, would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the data migration from one tier to another tier of storage of Levy, Davis and Harumasa into per device basis selection of data for migration of Dart to produce an expected result of migrating data for same user or device. The modification would be obvious because one of ordinary skill in the art would be motivated to organize and migrate data for same user/device at the same time so that it can be retrieve easily.

Regarding claim 22, dependent on rejected claim 21 and further analysis are similar to claim rejection 12 and are applicable to claim 22.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Levy, Richard (US Patent No. 8315995), hereafter referred as to “Levy” in view of Davis, James et al (US Patent No. 9912752), hereafter, referred to as “Davis”, in further view of Chen, Xiangping et al (US Patent No. 8566483), hereafter, referred to as “Chen”.

Claim 13, Levy and Davis teach all the limitations of claim 1 but they don’t explicitly teach further comprising imposing a rule before a data block is migrated from the warm-tier data store to the cold-tier data store, the rule is satisfied when a first expected cost of keeping the data block in the warm-tier data store is higher than a second expected cost, the second expected cost including one or more of the following: an expected cost of writing the data block to the cold-tier data store, an expected cost of maintaining the data block in the cold-tier data store, or an expected cost of restoring the data block from the cold-tier data store.
However in the same field of endeavor of tiered data storage management Chen teaches further comprising imposing a rule before a data block is migrated from the warm-tier data store to the cold-tier data store, the rule is satisfied when a first expected cost of keeping the data block in the warm-tier data store is higher than a second expected cost, the second expected cost including one or more of the following: an expected cost of writing the data block to the cold-tier data store, an expected cost of maintaining the data block in the cold-tier data store, or an expected cost of restoring the data block from the cold-tier data store (Chen, col 2: 41-50 discloses based on maintaining cost, data is being moved from one tier (warm tier) to another (cold tier)  “A storage pool (“pool”) may be made up of different tiers, i.e., devices with different performance and cost characteristics. It may be advantageous to store the hot or most accessed data on the devices within the storage pool with the best performance characteristics while storing the cold or least accessed data on the devices that have slower performance characteristics. This can lead to a lower cost system having both faster and slower devices, that can emulate the performance of a more expensive system having only faster storage devices.”).
Therefore, would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the data migration from one tier to another tier of storage of Levy and Davis into data migration based on associated cost of data maintenance of Chen to produce an expected result of optimizing data storage cost. The modification would be obvious because one of ordinary skill in the art would be motivated to store less used data to least expensive storages for cost optimization.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Levy, Richard (US Patent No. 8315995), hereafter referred as to “Levy” in view of Davis, James et al (US Patent No. 9912752), hereafter, referred to as “Davis”, in further view of Chatterjee, Paresh et al (US Patent No. 8799595), hereafter, referred to as “Chatterjee”.

Claim 14, Levy and Davis teach all the limitations of claim 1 but they don’t explicitly teach wherein the originally warm snapshots are captured as snapshots stored in a deduplicated data system that receives the snapshots from a plurality of users.
However in the same field of endeavor of tiered data storage management Chatterjee teaches wherein the originally warm snapshots are captured as snapshots stored in a deduplicated data system that receives the snapshots from a plurality of users (Chatterjee, Fig. 1 and col 5: 9-12 disclose having snapshots form plurality of user/client devices  “Storage volume snapshots and continuous data protection features may be provided on one or more storage server computers 2A-2G, one or more storage clusters 5A-5B, or one or more client computers 8A-8N.”;  col 7:51-52 further discloses storage as deduplicated system “A workflow module within the storage system can support scheduling de-duplication operations”).
Therefore, would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the data migration from one tier to another tier of storage of Levy and Davis into capturing snapshots of plurality of users of Chatterjee to produce an expected result of supporting data management of plurality of users. The modification would be obvious because one of ordinary skill in the art would be motivated to manage multiple users snapshots by a single data management tool.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDULLAH A DAUD whose telephone number is (469)295-9283.  The examiner can normally be reached on M~F: 9:30 am~6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on 571-272-0631.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ABDULLAH A DAUD/Examiner, Art Unit 2164                                                                                                                                                                                                        

/ASHISH THOMAS/Supervisory Patent Examiner, Art Unit 2164